Citation Nr: 1632888	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  99-04 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to initial disability ratings for degenerative joint disease of the lower back greater than 10 percent from October 30, 1997, greater than 40 percent from August 23, 2005, greater than 20 percent from November 16, 2009, and greater than 40 percent from December 4, 2015.  

2.  Entitlement to an initial disability rating for radiculopathy of the right lower extremity greater than 10 percent.  

3.  Entitlement to an initial disability rating for radiculopathy of the left lower extremity greater than 10 percent prior to December 4, 2015, and greater than 20 percent since December 4, 2015.

4.  Entitlement to an effective date earlier than January 16, 2013, for the grant of service connection for radiculopathy of the right lower extremity

5.  Entitlement to an effective date earlier than January 16, 2013, for grant of service connection for radiculopathy of the left lower extremity.  

6.  Entitlement to an effective date prior to August 15, 2005, for the grant of a total disability rating based on individual unemployability (TDIU).  

7.  Entitlement to an effective date earlier than August 15, 2005, for the grant of Dependents Educational Assistance (DEA) benefits.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to April 1972.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from July 2012 (TDIU and DEA issues) and May 2014 (lower back and radiculopathy issues) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In December 2014, the agency of original jurisdiction (AOJ) received a statement from the Veteran's representative that the Veteran did not want to appear at any type of Board hearing.  Thus, any previous request for a Board hearing has been withdrawn.  See 38 C.F.R. § 20.704(e) (2015).  

The Veteran's claims were previously remanded by the Board in August 2015 to furnish the Veteran a statement of the case in response to his December 2014 notice of disagreement; to send a letter to the Veteran requesting that he provide evidence related to any workman's compensation claim or claims he filed in conjunction with his injury in the 1980s; to obtain a VA opinion that discusses the Veteran's functional limitations prior to August 15, 2005; and to submit the case to the Director, Compensation and Pension Services, for extraschedular consideration for a TDIU.  Review of the claims file reflects that a statement of the case was issued in November 2015, that a development letter was sent to the Veteran in November 2015, that relevant VA opinions were obtained in December 2015, and that the Director of Compensation and Pension Services issued an administrative review memorandum for extraschedular consideration of a TDIU in February 2016.  Thus, the Board finds that there has been substantial compliance with the August 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).


FINDINGS OF FACT

1.  Prior to August 23, 2005, the Veteran's degenerative disc disease of the lower back was manifested by chronic low back pain secondary to degenerative arthritis, with an episode of acute low back strain.  

2.  Since August 23, 2005, the Veteran's degenerative disc disease of the lower back has been manifested by forward flexion limited to 30 degrees or less, with no evidence of ankylosis.  

3.  Throughout the rating period, the Veteran's radiculopathy of the right lower extremity was manifested by moderate incomplete paralysis of the sciatic nerve of the right lower extremity.

4.  Throughout the rating period, the Veteran's radiculopathy of the left lower extremity was manifested by moderate incomplete paralysis of the sciatic nerve of the left lower extremity.

5.  The Veteran's October 30, 1997, claim for a lower back condition included claims for all symptoms resulting from this condition, to include lower extremity radiculopathy; radicular symptoms of the left lower extremity were first documented on January 31, 2002, while radicular symptoms of the right lower extremity were first documented on November 16, 2009.

6.  In May 2014, VA granted separate compensable evaluations for radiculopathy of the right lower extremity and radiculopathy of the left lower extremity, and effectuated both awards as of January 16, 2013; the Veteran thereafter submitted a timely notice of disagreement with the assigned effective date for each disability.

7.  The orthopedic effects of the Veteran's service-connected lower back disability have rendered him unable to establish and maintain substantially gainful employment as of February 4, 2004.  

8.  Entitlement to basic eligibility for DEA benefits arose on February 4, 2004, the effective date for the award of a TDIU.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for degenerative disc disease of the lower back have not been met prior to August 23, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 U.S.C.A. §§ 4.71a, Diagnostic Codes 5292, 5295 (2003) and 4.71a, Diagnostic Code 5242 (2015).

2.  The criteria for an initial rating of 40 percent, but no greater, for degenerative disc disease of the lower back have been met since August 23, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 U.S.C.A. § 4.71a, Diagnostic Code 5242 (2015).

3.  Throughout the rating period, the criteria for a rating of 20 percent, but no greater, for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.123, 4.124a, Diagnostic Code 8520 (2015).

4.  Throughout the rating period, the criteria for a rating of 20 percent, but no greater, for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.123, 4.124a, Diagnostic Code 8520 (2015).

5.  The criteria for an effective date of November 16, 2009, for the award of service connection for right lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2015).

6.  The criteria for an effective date of January 31, 2002, for the award of service connection for left lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2015).

7.  The criteria for an effective date of February 4, 2004, but no earlier, for the grant of a TDIU have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.340, 3.400, 4.16 (2015).

8.  The criteria for an effective date of February 4, 2004, but no earlier, for the award of DEA have been met.  38 U.S.C.A. §§ 3501, 3510, 5113 (West 2014); 38 C.F.R. §§ 3.807(a), 21.3021 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and the Duty to Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Here, the Veteran's filing of a notice of disagreement as to the initial ratings and effective dates assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2015).  Rather, the Veteran's appeal as to the initial rating and effective date assignments here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the appellant was issued a copy of the rating decisions on appeal, and a statement of the case which set forth the relevant diagnostic codes for rating the disabilities at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.

As to VA's duty to assist the Veteran with his claims, the Board finds that all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  See generally 38 C.F.R. § 3.159(c).  The record in this case includes service treatment records, VA treatment records, private treatment records, Social Security Administration records, and lay evidence.  Although VA sent the Veteran correspondence in November 2015 requesting that he provide evidence related to any workman's compensation claim or claims he filed in conjunction with his injury in the 1980s, no response was received.  

Additionally, multiple VA examinations were conducted during the course of this appeal in connection with the Veteran's claims.  Review of these examination reports reflect that they are adequate for the purpose of adjudicating the Veteran's claims.  Specifically, the examination reports reflect that diagnoses and opinions which are congruent with the other evidence of record were rendered following a physical examination of the Veteran and a review of the record.  All offered opinions are accompanied by a complete rationale.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, then "staged" ratings may be assigned for separate periods of time based on facts found.  Id. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis). However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

Degenerative Disc Disease of the Lower Back

The Veteran seeks a higher disability rating for his service-connected degenerative disc disease of the lower back.  In a May 2014 rating decision, the RO granted entitlement to service connection for degenerative disc disease of the lower back and assigned a 10 percent rating effective October 30, 1997, a 40 percent rating effective August 23, 2005, and a 20 percent rating effective November 16, 2009.  In a subsequent December 2015 rating decision, the RO increased the Veteran's rating to 40 percent effective December 4, 2015, based on the results of a VA examination conducted on that date.  

The Board notes that the Veteran is also service connected for a left hip disability and a right hip disability.  The Board emphasizes that, in general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  As such, the Board may not consider the symptomatology associated with the Veteran's bilateral hip disabilities when evaluating his service-connected lower back disability.

Effective September 26, 2003, VA revised the criteria for diagnosing and evaluating the spine.  See 68 Fed. Reg. 51454-51458 (2003).  

VA's General Counsel, in a precedent opinion, has held that when a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produce retroactive effects.  VAOPGCPREC 7-03; 69 Fed. Reg. 25179 (2003).  The amended versions may only be applied as of their effective date and, before that time, only the former version of the regulation may be applied.  VAOPGCPREC 3-00; 65 Fed. Reg. 33422 (2000).

The RO has provided the Veteran with the schedular criteria under both the old criteria in the VA Schedule for Rating Disabilities and the current regulations.  Therefore, there is no prejudice to the Veteran for the Board to apply both the old and new regulatory provisions.  See Bernard v. Brown, 4 Vet. App. 384 (1993).
Diagnostic Code 5010, which is used to rate arthritis due to trauma, provides that traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 20 percent rating is warranted with X-ray evidence of involvement of 2 or more major joints, or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Id.  A 10 percent rating is warranted for X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Id.

Prior to September 26, 2003, a 40 percent evaluation was assigned for severe limitation of motion of the lumbar spine; a 20 percent rating was assigned for moderate limitation of motion of the lumbar spine; and a 10 percent rating was assigned for slight limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

The words such as "mild," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2002).

Diagnostic Code 5294 provided that ratings for sacro-iliac injury and weakness were to be rated under the criteria for Diagnostic Code 5295.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Under Diagnostic Code 5295, prior to September 26, 2003, a 40 percent rating was assigned for severe lumbosacral strain, with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion; a 20 percent rating was assigned with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position; a 10 percent rating was assigned for characteristic pain on motion; and a 0 percent rating was assigned with slight subjective symptoms only.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

Under the revised rating criteria, pursuant to the General Rating Formula for Diseases and Injuries of the Spine, forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height is assigned a 10 percent rating. 

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating requires unfavorable ankylosis of the entire cervical spine or forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.

The notes applicable to the General Formula are as follows:

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

38 C.F.R. § 4.71, Diagnostic Codes 5235-5242 (2015).

Here, the Veteran was provided with a VA joints examination in January 2002, at which time he was diagnosed as having chronic low back pain secondary to degenerative arthritis, minimal, with no progression.  The examination report indicated that the Veteran underwent amputation of the right foot in 1981.  Subjectively, the Veteran reported difficulty with low back pain for 10 years as well as radiation of pain into the left leg.  X-rays of the low back revealed degenerative changes.  However, no range of motion testing was conducted at that time.  

A February 4, 2004, VA treatment note indicated that the Veteran sought treatment for low back pain as well as arthritis.  Specifically, the Veteran reported an acute low back "catch" which occurred 3 days prior when he was bending over.  The Veteran was diagnosed as having degenerative joint disease as well as acute low back strain.  However, no range of motion testing was conducted at that time.  

The Veteran was provided with another VA examination in August 2005, at which time he was diagnosed as having acute and subacute low back strain, with a high grade of severity and high grade of disability, associated with major limitations in ranges of motion in the lumbar spine.  The examiner noted that the Veteran was in severe back pain with extreme trunk limitations.  Because of his obesity, his right below the knee amputation, and severe spasm in the low back paraspinous muscles there was concern about the kind of examination that could be accomplished with safety, even though the Veteran had a well-functioning prosthesis.  All of the examinations were limited by the Veteran's severe pain, severe low back spasm, and his obesity.  Straight leg raising in the sitting position allowed each leg to extend the ipsilateral knee completely to zero degrees flexion without significant low back pain.  When he raised both his stump and prosthesis to the right and his remaining left lower extremity together in the sitting position, he got much low back stiffness and mild low back pain.  In the supine position, straight leg raising was extremely difficult and painful.  It was painful for him to lie down on the examining table.  With both legs together, he could attain only 5 degrees of hip flexion keeping the knees straight and raising the legs.  With each leg singly, he could attain 15 degrees of hip flexion raising the right straight leg singly and 30 degrees of hip flexion raising the left leg singly.  Cross leg maneuvers were not possible without extreme stiffness and limitation in the sitting and the supine position.  Attempts to assess his trunk mobility was very limited due to severe low back pain, severe lumbar paraspinous spasm, morbid obesity, and the inability to ambulate appropriately because of the above.  Back bending went only 2 degrees limited by lumbar pain while standing erect.  Forward bending went only 5 degrees limited by lumbar pain.  Side bending went only 3 degrees right and left and shoulder twisting went only 6 degrees right and left.  The Veteran exhibited pain, weakness, fatigue, tenderness and incoordination in the low back throughout the lumbar spine area.  The extreme limitation due to paraspinous spasm, pain, and his body build precluded any attempt at repetitive motion during these maneuvers.  The examiner opined that the problem was one of an acute and subacute low back strain,
which was maximum in severity and totally disabling.

The Veteran was provided with another VA examination in November 2009, at which time he was diagnosed as having lumbar spine multilevel degenerative disc disease with small disc protrusion at L3-L4 and  L4-L5, without stenosis.  Subjectively, the Veteran reported having low back pain for the past 15 to 20 years. He reported daily, sharp pain which radiated up the thoracic spine; however, he denied leg pain or leg numbness except below and above the right knee.  The Veteran reported no additional limitation with flare-ups, but indicated that his back disability interfered with daily activities of walking, standing, lifting, and sitting long periods of time and also with lifting.  The Veteran reported 3 incapacitating episodes in the past year lasting 1 to 2 days.  Magnetic resonance imaging (MRI) of the lumbar spine showed mild multilevel degenerative disc disease, and small disc protrusion at L3-L4 and L4-L5, without stenosis.  The Veteran indicated that he had not worked since 1989, and that he could no longer work as a truck driver because getting in and out of the truck, lifting, standing, and sitting long periods of time aggravated his back, left ankle, bilateral hips, and left knee.  Objective examination revealed normal curvature of the spine, slightly tender on palpation L4-L5, no deformities and no swelling.  Forward flexion was limited to 50 degrees, with pain at L4-L5; extension was limited to 10 degrees, with pain at L4-L5; right and left lateral flexion were limited to 10 degrees, with pain at L3-L4 and L5; and right and left lateral rotation were limited to 15 degrees, with pain at L3-L4 and L5. Straight-leg raising was to 5 degrees bilaterally, producing low back pain.  Deep tendon reflexes of the bilateral lower extremities were hypoactive and equal bilaterally, with negative foot drop.  Pinprick and strength testing of the lower extremities were normal bilaterally.  Neurological examination was intact.  There was no muscle spasm and no muscle atrophy present.  Active range of motion did not produce any weakness, fatigue, or incoordination, and there was no additional loss of range of motion upon repetitive movement.  The examiner opined that the Veteran's back disability would hinder him from doing any type of manual work (lifting, standing, walking long periods of time), but not sedentary work.

The Veteran was provided with a VA Back (Thoracolumbar Spine) Conditions examination in February 2012, at which time he was diagnosed as having chronic degenerative disc disease of the lumbosacral spine.  Subjectively, the Veteran described daily pain, stiffness, and decreased range of motion in the low back region.  However, the Veteran denied any flare-ups which impacted the function of the thoracolumbar spine.  Objective examination revealed forward flexion to 60 degrees, with pain at 30 degrees; extension to 20 degrees, with pain at 15 degrees; right and left lateral flexion to 20 degrees, with pain at 15 degrees; and right and left lateral rotation to 20 degrees, with pain at 15 degrees.  Following repetitive-use testing, forward flexion to was limited to 55 degrees, extension was limited to 20 degrees, right and left lateral flexion was limited to 20 degrees, and right and left lateral rotation was limited to 20 degrees.  In addition, the Veteran exhibited functional loss, functional impairment and/or additional limitation of range of motion of the thoracolumbar spine after repetitive use in the form of less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing and/or weight-bearing.  Guarding and/or muscle spasm was present, but did not result in abnormal gait or spinal contour.  Muscle strength testing was normal, with no muscle atrophy.  Deep tendon reflexes of the knees and ankle were also normal.  Sensation to light touch (dermatome) testing was within normal limits, and straight leg raising testing was negative.  The examination report indicated that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy, nor did the Veteran have IVDS of the thoracolumbar spine.  Finally, the examiner noted that the Veteran's thoracolumbar spine condition impacted his ability to work in that he could sit for only 20 minutes before needing to stand, stand for only 10 minutes before needing to sit, and ambulate up to 100 yards with a walker before needing to stop and rest.

The Veteran was provided with a VA back examination in January 2013, at which time he was diagnosed as having lumbar strain and lumbar myofascial syndrome.  Subjectively, the Veteran reported that he had chronic lower back pain in the mid-1980s with associated bilateral lower extremity pain, numbness, and tingling, in the left greater than the right.  Bowel and bladder function were intact and did not seem to be affected by his chronic lower back condition.  He currently had daily back pain, ambulated with a walker/cane on a constant basis because he stated that his right leg was unstable and frequently gave out on him.  The Veteran further reported that his lower back pain flared up with increased physical activity.  Upon objective examination, forward flexion was limited to 40 degrees, with pain at 35 degrees; extension was limited to 20 degrees, with pain at 20 degrees; right and left lateral flexion were limited to 20 degrees, with pain at 20 degrees; right lateral rotation was limited to 30 degrees, with pain at 25 degrees; and left lateral rotation was limited to 30 degrees, with pain at 20 degrees.  The Veteran was able to perform repetitive-use testing, with no additional limitation in range of motion of the thoracolumbar spine following repetitive-use testing.  However, the Veteran did exhibit functional loss and/or functional impairment of the thoracolumbar spine in the form of less movement than normal, weakened movement, and pain upon movement.  There was also localized tenderness over the bilateral sacroiliac joints and paralumbar muscles, as well as the sacrococcygeal junction externally.  Muscle strength testing revealed active movement against gravity in the hips, knee, ankle, and toes.  Ankle and knee reflex examination was normal.  Sensation to light touch (dermatome) testing was normal in the bilateral lower extremities.  In addition, the examiner indicated that the Veteran suffered from intermittent pain, paresthesias and/or dysesthesias, and numbness which was described as "mild" in nature due to the involvement of the L4/L5/Sl/S2/S3 nerve roots (sciatic nerve), bilaterally.  Likewise, the Veteran's bilateral radiculopathy was described as only "mild" in nature.  The Veteran did not have IVDS of the thoracolumbar spine, and did not have any incapacitating episodes over the past 12 months due to IVDS.  The examiner indicated that the Veteran's chronic lower back condition would limit his ability to perform heavy lifting, pushing, or pulling.

The Veteran was provided with his most recent VA Thoracolumbar Spine Conditions examination in December 2015, at which time he was diagnosed as having degenerative disc disease lumbar spine.  Subjectively, the Veteran reported back pain radiating into the hips and legs bilaterally, as well as frequent numbness in the legs.  He also reported frequent falls which he attributed to weakness in the legs, in the left greater than the right.  He also reported a sensation of weakness and numbness in the left leg when he first stands, and that he has to stand for several minutes before he is able to begin walking.  The Veteran indicated that after 2005 he noted worsening weakness resulting in increased frequency of falls.  With respect to functional loss or impairment, the Veteran avoided heavier housework and yard work, as well as lifting heavy loads and prolonged standing and walking.  Objective examination revealed forward flexion limited to 30 degrees, extension limited to 10 degrees, right and left lateral flexion to 20 degrees, right lateral rotation to 30 degrees, and left lateral rotation to 20 degrees.  These limited ranges of motion contributed to functional loss in that the Veteran was unable to retrieve objects from the floor.  Although there was pain noted on all ranges of motion and evidence of pain with weight bearing, there was no additional loss of function or range of motion after three repetitions.  Moreover, pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  There was no evidence of muscle spasm or guarding, and localized tenderness did not result in abnormal gait or abnormal spinal contour.  In addition, the Veteran's thoracolumbar disability resulted in instability of station, disturbance of locomotion, and interference with standing.  Reflex examination revealed hypoactive reflex in the right knee, absent reflex in the left knee, and absent reflexes in the left ankle.  Sensation to light touch (dermatome) testing revealed normal sensation in the right upper anterior thigh and right thigh/knee, and decreased sensation in the left upper anterior thigh, left thigh/knee, left lower leg/ankle, and left foot/toes.  The Veteran was unable to perform straight leg raising testing.  The Veteran also exhibited radiculopathy manifested by severe intermittent pain and moderate numbness in the bilateral lower extremities.  The severity of the Veteran's radiculopathy was described as only "mild" in the right lower extremity and as "moderate" in the left lower extremity.   There was no evidence of ankylosis or other neurologic abnormalities.  The examiner indicated that the Veteran had IVDS of the thoracolumbar spine which resulted in episodes of bed rest having a total duration of at least two weeks but less than four weeks during the past 12 months; however, the examiner clarified that this was based on medical history as described by the Veteran only, without actual documentation.  The Veteran used a cane to ambulate in the home and a walker when he left home.  The examiner indicated that the Veteran was limited in standing and walking by low back pain and radicular symptoms in the lower extremities, and that he had not worked since 1989.

As noted above, the Veteran's degenerative disc disease of the lower back was initially rated as 10 percent prior to August 23, 2005, on the basis of lumbosacral strain with characteristic pain on motion under the previous version of Diagnostic Code 5295.  Effective August 23, 2005, the Veteran's rating was increased to 40 percent under the current General Rating Formula for Diseases and Injuries of the Spine on the basis of limitation of forward flexion to under 30 degrees exhibited at the August 23, 2005, VA examination.  Effective November 16, 2009, the Veteran's rating was readjusted by the RO to 20 percent pursuant to the current General Rating Formula on the basis that his condition "showed some improvement" at the time of the November 16, 2009, VA examination.  Finally, effective December 4, 2015, the Veteran's rating was increased back to 40 percent under the General Rating Formula on the basis of limitation of forward flexion to under 30 degrees exhibited at the December 4, 2015, VA examination.  

With respect to the period prior to August 23, 2005, the Board agrees that a rating in excess of 10 percent is not warranted for the Veteran's back disability.  During that period, the Veteran was noted to have chronic low back pain secondary to degenerative arthritis, which was described as minimal and with no progression.  There was a single diagnosis of degenerative joint disease and acute low back strain in February 2004, although range of motion testing was not conducted at that time.  The Veteran's disability did not approximate the moderate limitation of motion of the lumbar spine necessary for a 20 percent rating under the old version of Diagnostic Code 5292, nor was there evidence of muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position to warrant a 20 percent rating under the old version of Diagnostic Code 5295.  Moreover, the evidence does not approximate forward flexion of the thoracolumbar spine less than 60 degrees, the combined range of motion of the thoracolumbar spine less than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour to warrant a 20 percent rating under the current General Rating Formula.  As such, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's degenerative disc disease of the lower back prior to August 23, 2005.  

Similarly, the Board finds that the Veteran's lumbar spine symptoms do not warrant a rating in excess of 40 percent at any time from August 23, 2005, to the present.  The Board emphasizes that there was no evidence of either favorable or unfavorable ankylosis of the spine at any time during the appeal period.  As such, a rating in excess of 40 percent is not warranted.  

However, the Board finds that a 40 percent rating for degenerative disc disease of the lower back is warranted for the period from November 16, 2009, to December 4, 2015.  As mentioned above, the RO only assigned a 20 percent rating for this period on the basis that his condition "showed some improvement" at the time of the November 16, 2009, VA examination.  Indeed, while the November 2009 VA examination report indicated that the Veteran's forward flexion was limited to 50 degrees, it also revealed that there was objective evidence of pain at L4-L5 without specifying at what degree the pain began.  In addition, the Veteran underwent another VA examination in February 2012, at which time objective examination revealed forward flexion to 60 degrees, with pain at 30 degrees.  Considering his additional functional loss due to pain, the Veteran's forward flexion was limited to 30 degrees at the time of the February 2012 examination, which warrants a 40 percent rating under the current General Rating Formula.  As such, the Board finds that the Veteran's symptomatology associated with his degenerative disc disease of the lower back approximates a 40 percent evaluation, but no greater, from November 16, 2009, to the present.  

The Court has held that when evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss due to pain and weakness, excess fatigability, and incoordination causing additional disability beyond that reflected on range of motion measurements.  See 38 C.F.R. §§ 4.40, 4.45 (2012); see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the schedular criteria do not subsume sections 4.40 and 4.45).  However, the Board finds that a rating in excess of 40 percent is not warranted under the DeLuca criteria, as the Veteran's functional loss due to flare-ups or extent of pain was already accounted for in assigning the current ratings.   

The Board acknowledges the Veteran's subjective complaints of pain and functional limitations.  However, while the Veteran is competent and credible with regard to his subjective complaints, the Board gives more weight to the objective medical evidence with regard to the severity of his back disability as reflected in the VA examination reports on file.  

Radiculopathy of the Right Lower Extremity and Left Lower Extremity

The Veteran also seeks higher disability ratings for the service-connected radiculopathy of his right lower extremity and left lower extremity.  In a May 2014 rating decision, the RO granted entitlement to service connection for radiculopathy of right lower extremity and radiculopathy of the left lower extremity and assigned separate 10 percent ratings effective January 16, 2013.  In a subsequent December 2015 rating decision, the RO increased the Veteran's rating for radiculopathy of the left lower extremity to 40 percent effective December 4, 2015, based on the results of a VA examination conducted on that date which showed moderate incomplete paralysis of the sciatic nerve.  

At the time of the May 2014 rating decision, both radiculopathy of right lower extremity and radiculopathy of the left lower extremity were rated pursuant to Diagnostic Code 8620 (neuritis of the sciatic nerve).  However, in the December 2015 rating decision, the RO rated radiculopathy of right lower extremity pursuant to Diagnostic Code 8529 (paralysis of the external cutaneous nerve of thigh), although the actual rating percentage for radiculopathy of right lower extremity was not increased at that time.  

Under Diagnostic Code 8529, a noncompensable rating is assigned for mild or moderate incomplete paralysis of the external cutaneous nerve, and a maximum 10 percent rating is warranted for severe incomplete paralysis to complete paralysis. See 38 C.F.R. § 4.124a, Diagnostic Code 8529. 

Under Diagnostic Code 8620, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve, a 20 percent rating is assigned for moderate incomplete paralysis, a 40 percent rating is assigned for moderately severe incomplete paralysis, a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy, and a maximum 80 percent rating is assigned for complete paralysis; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost. See 38 C.F.R. § 4.124a, Diagnostic Code 8520. 

Words such as "mild," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2015).  Furthermore, the term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a, Note at Diseases of the Peripheral Nerves.  When the involvement is wholly sensory, the rating should be for the mild, or at most, moderate.  Id.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, the ratings combine with application of the bilateral factor.  Id.

The Board notes that the Veteran is also service connected for a below the right knee amputation, degenerative arthritis of the left knee, degenerative joint disease of the left ankle, and left knee instability.  The Board again emphasizes that, in general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  As such, the Board may not consider the symptomatology associated with the Veteran's various other disabilities when evaluating his radiculopathy of the right and left lower extremities.

Here, the Veteran was provided with a VA joints examination in January 2002, at which time he was diagnosed as having chronic low back pain secondary to degenerative arthritis, minimal, with no progression.  Subjectively, the Veteran reported difficulty with low back pain for 10 years as well as radiation of pain into the left leg.  

The Veteran was provided with a VA examination in November 2009, at which time he was diagnosed as having lumbar spine multilevel degenerative disc disease with small disc protrusion at L3-L4 and  L4-L5, without stenosis.  Subjectively, the Veteran reported daily, sharp pain which radiated up the thoracic spine; however, he denied leg pain or leg numbness except below and above the right knee.  The Veteran reported no additional limitation with flare-ups, but indicated that his back disability interfered with daily activities of walking, standing, lifting, and sitting long periods of time and also with lifting.  Objective examination revealed normal curvature of the spine, slightly tender on palpation L4-L5, no deformities and no swelling.  Straight-leg raising was to 5 degrees bilaterally, producing low back pain.  Deep tendon reflexes of the bilateral lower extremities were hypoactive and equal bilaterally, with negative foot drop.  Pinprick and strength testing of the lower extremities were normal bilaterally.  Neurological examination was intact.  There was no muscle spasm and no muscle atrophy present.  

The Veteran was provided with a VA Back (Thoracolumbar Spine) Conditions examination in February 2012, at which time he was diagnosed as having chronic degenerative disc disease of the lumbosacral spine.  Muscle strength testing was normal, with no muscle atrophy.  Deep tendon reflexes of the knees and ankle were also normal.  Sensation to light touch (dermatome) testing was within normal limits, and straight leg raising testing was negative.  The examination report indicated that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  

The Veteran was provided with a VA back examination in January 2013, at which time he was diagnosed as having lumbar strain and lumbar myofascial syndrome.  Subjectively, the Veteran reported that he had chronic lower back pain in the mid-1980s with associated bilateral lower extremity pain, numbness, and tingling, in the left greater than the right.  Muscle strength testing revealed active movement against gravity in the hips, knee, ankle, and toes.  Ankle and knee reflex examination was normal.  Sensation to light touch (dermatome) testing was normal in the bilateral lower extremities.  In addition, the examiner indicated that the Veteran suffered from intermittent pain, paresthesias and/or dysesthesias, and numbness which was described as "mild" in nature due to the involvement of the L4/L5/Sl/S2/S3 nerve roots (sciatic nerve), bilaterally.  Likewise, the Veteran's bilateral radiculopathy was described as only "mild" in nature.  The examiner indicated that the Veteran's chronic lower back condition would limit his ability to perform heavy lifting, pushing, or pulling.

The Veteran was provided with his most recent VA Thoracolumbar Spine Conditions examination in December 2015, at which time he was diagnosed as having degenerative disc disease lumbar spine.  Subjectively, the Veteran reported back pain radiating into the hips and legs bilaterally, as well as frequent numbness in the legs.  He also reported frequent falls which he attributed to weakness in the legs, in the left greater than the right.  He also reported a sensation of weakness and numbness in the left leg when he first stands, and that he has to stand for several minutes before he is able to begin walking.  The Veteran indicated that after 2005 he noted worsening weakness resulting in increased frequency of falls.  Reflex examination revealed hypoactive reflex in the right knee, absent reflex in the left knee, and absent reflexes in the left ankle.  Sensation to light touch (dermatome) testing revealed normal sensation in the right upper anterior thigh and right thigh/knee, and decreased sensation in the left upper anterior thigh, left thigh/knee, left lower leg/ankle, and left foot/toes.  The Veteran was unable to perform straight leg raising testing.  The Veteran also exhibited radiculopathy manifested by severe intermittent pain and moderate numbness in the bilateral lower extremities.  The severity of the Veteran's radiculopathy was described as only "mild" in the right lower extremity and as "moderate" in the left lower extremity.   There was no evidence of ankylosis or other neurologic abnormalities.  The examiner indicated that the Veteran was limited in standing and walking by low back pain and radicular symptoms in the lower extremities, and that he had not worked since 1989.

Having reviewed the foregoing, the Veteran's disabilities were primarily manifested by numbness and intermittent pain in his bilateral lower extremities which, at worst, were characterized as "mild" or "moderate" in nature.  At no time did an examiner document radiculopathy symptoms resulting in constant pain, paresthesias, or dysesthesias.  There was no evidence of muscle atrophy due to radiculopathy; however, sensation examination showed somewhat decreased dermatome reactions.  The lack of muscle atrophy coupled with the relatively minimal loss of function of the lower extremities (due to peripheral neuropathy) is significant.  Thus, even considering his subjective complaints of pain and loss of function, the Board finds that the totality of the objective medical evidence fails to show that the Veteran's lower extremity disabilities are manifested by "moderately severe" incomplete paralysis or "severe" incomplete paralysis.  However, his complaints of pain, in addition to the documented sensory impairments, suggest that his disabilities are "moderate" rather than merely "mild" in severity.  As such, the Board finds that the Veteran's radiculopathy of the right and left lower extremities approximated separate 20 percent ratings, but no greater, throughout the rating period.  There is no evidence to suggest that the Veteran exhibited moderately severe or severe incomplete paralysis or complete paralysis at any time during the period on appeal.  

With respect to all increased rating claims decided herein, generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Id. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluations are, therefore, adequate, and no referral is required.  Id.  If, however, the schedular rating is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as "marked interference with employment" and "frequent periods of hospitalization," to render impractical the application of the regular schedular standards, the case must be referred to VA's Director of Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. 3.321(b)(1).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the ratings assigned herein inadequate.  The Veteran's service-connected low back disability and associated radiculopathy of the lower extremities has been evaluated under the appropriate diagnostic codes, which specifically contemplate the level of impairment caused by these disabilities.  Notably, the Veteran has been in receipt of a total disability rating for compensation purposes based on individual unemployability since 2005.  The Veteran's lower back condition is evaluated as a musculoskeletal disability and his radiculopathic conditions are evaluated as peripheral nerve disabilities, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by these disabilities.  Thun, 22 Vet. App. at 115.  Ratings in excess of those assigned are provided for certain manifestations of these disabilities, but as described above, those symptoms were not present during the period decided herein.  Here, the diagnostic criteria adequately describe the severity and symptomatology of the disabilities.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule, and no additional extraschedular referral is required.  

Moreover, the Board notes that the Veteran may be awarded an extraschedular rating based on the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  However, in this case, there are no additional symptoms that have not been attributed to a specific service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

The Board has considered the benefit of the doubt doctrine, however, as the preponderance of evidence is against a higher ratings than those assigned herein, it is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

III.  Earlier Effective Date Claims

Radiculopathy of the Right Lower Extremity and Left Lower Extremity

The Veteran asserts that earlier effective dates for the awards of service connection for radiculopathy of the right lower extremity and radiculopathy of the left lower extremity are warranted.

Unless otherwise specifically provided in Chapter 51 of Title 38 of the United States Code, the effective date of an award based on an original claim or a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of application therefor.  38 U.S.C.A. § 5110(a).  An award of direct service connection will be effective on the day following separation from active military service or the date on which entitlement arose if the claim is received within one year of separation from service.  Otherwise, the effective date shall be the date of receipt of the Veteran's claim or the date on which entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

In the present case, the Veteran filed a claim for a "lower back" condition which was received by VA on October 30, 1997.  In a May 2014 rating decision, the RO granted entitlement to service connection for degenerative disc disease of the lower back, effective October 30, 1997.  In that same decision, the RO granted separate compensable ratings for radiculopathy of the right lower extremity and the left lower extremity, resulting from the Veteran's degenerative disc disease of the lower back, but assigned effective dates of January 16, 2013, the date of a VA examination which the RO indicated had diagnosed the conditions.  The Veteran submitted a timely notice of disagreement with the assigned effective dates for both radiculopathy of the right lower extremity and left lower extremity.

The report of a January 31, 2002, VA Joints examination diagnosed the Veteran as having chronic low back pain secondary to degenerative arthritis and indicated that he reported having difficulty with low back pain which radiated into the left leg.  Similarly, the report of a November 16, 2009, VA General Medical Examination diagnosed the Veteran as having lumbar spine multilevel degenerative disc disease and indicated that he reported daily, sharp pain which radiated up the thoracic spine as well as pain and/or leg numbness below and above the right knee.  Although the Board acknowledges that the "pain and/or leg numbness" described by the Veteran in the November 2009 VA examination report may have been related to his service-connected below the right knee amputation, resolving all doubt in the Veteran's favor, and in light of the fact that the VA examiner was discussing radiating low back pain when recording this information, the Board finds that the description was attributed to radicular pain in the right lower extremity associated with the Veteran's service-connected lower back disability.

Because the Veteran filed his claim for a lower back condition on October 30, 1997, which is earlier than January 31, 2002, (the date entitlement arose for radiculopathy of the left lower extremity) as well as November 16, 2009, (the date entitlement arose for radiculopathy of the right lower extremity), the Board finds that January 31, 2002, is the appropriate effective date for the award of service connection for radiculopathy of the left lower extremity, while November 16, 2009, is the appropriate effective date for the award of service connection for radiculopathy of the right lower extremity.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  To that extent, the Veteran's claims for earlier effective dates are granted.

TDIU and DEA Benefits

The Veteran also seeks an effective date earlier than August 15, 2005, for the grant of entitlement to a TDIU as well as DEA benefits under Chapter 35, Title 38, United States Code.  

By way of history, the Veteran filed a claim for entitlement to a TDIU in March 2006, alleging that disabilities of his hips, ankle, and knee prevented him from securing or following any substantially gainful occupation, and that he was last employed on a fulltime basis in 1981.  In a July 2012 rating decision, the RO granted entitlement to a TDIU and DEA benefits effective April 22, 2011, which the RO determined was the date that the Veteran's disability evaluations met the criteria for entitlement to a TDIU as a result of increased evaluations being awarded for the Veteran's left knee instability and left ankle disability.  However, in a May 2014 rating decision, after granting entitlement to service connection for degenerative disc disease of the lower back, radiculopathy of the bilateral lower extremities, and a below the right knee amputation, the RO established August 15, 2005, as the new effective date of the Veteran's TDIU and DEA benefits on the basis that the evidence of record demonstrated that these newly service-connected disabilities precluded employment.  The RO chose August 15, 2005, as the effective date because it was the date that the Veteran's combined schedular evaluation reached 60 percent, and his disabilities affecting a single body system (orthopedic) were considered as a single disability.

The Veteran does not contend that he filed a formal claim for entitlement to a TDIU prior to March 2006; rather, he seems to base his argument for entitlement to an earlier effective date on the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), in which the United States Court of Appeals for Veterans Claims (Court) stated that a claim for a TDIU is part and parcel of an increased rating claim when such claim is raised by the record.  As such, given the evidence at the time that the Veteran was not employed since the 1980s, he argues that VA should have considered the issue of entitlement to a TDIU when the Veteran was seeking increased ratings for his other disabilities.  

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2015).  In reaching such a determination, the central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2007); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and subjective criteria.  Hatlestad v. Brown, 5 Vet. App. 524 (1993); VAOPGCPREC 75-91 (1991), 57 Fed. Reg. 2317 (1992).  The objective criteria, set forth at 38 C.F.R. § 3.340(a)(2), provide for a total rating when there is a single disability or a combination of disabilities that results in a 100 percent schedular evaluation.  Subjective criteria, set forth at 38 C.F.R. § 4.16(a), provide for a TDIU when, due to service-connected disability, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). For purposes of calculating the percentage requirements of one 60 percent disability, or one 40 percent disability, the following disabilities will be considered one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.

In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment. 38 C.F.R. § 4.16(b).

The Court has made it clear that the question of when an increase in disability is factually ascertainable is answered by the Board based on the evidence in a Veteran's VA claims file.  "Evidence in a claimant's file which demonstrates that an increase in disability was 'ascertainable' up to one year prior to the claimant's submission of a 'claim' for VA compensation should be dispositive on the question of an effective date for any award that ensues."  Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992).

Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  

A claim for a total rating for compensation purposes based upon individual unemployability is essentially a claim for an increased rating.  See Hurd v. West, 13 Vet. App. 449 (2000).  The law with regard to determining the effective date of an increased evaluation is set forth in 38 U.S.C.A. § 5110(a), (b)(2) (West 2014) and 38 C.F.R. § 3.400(o) (2015).  The general rule with respect to the effective date of an award of increased compensation is that the effective date of such award "shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. 
§ 5110(a).  This statutory provision is implemented by the regulation, which provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  "Date of receipt" generally means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r) (2012).

An exception to that general rule applies under circumstances where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  In that circumstance, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125, 126 (1997); VAOPGCPREC 12-98; 63 Fed. Reg. 56704 (1998).  The term "increase" as used in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400 means an increase to a higher disability level.  See Hazan v. Gober, 10 Vet. App. 511 (1997).

Here, prior to August 2005, the Veteran was service-connected for hypertension, rated as 10 percent disabling; degenerative disc disease of the lower back, rated as 10 percent disabling; left knee arthritis, rated as 10 percent disabling; left ankle disability, rated as 10 percent disabling; left hip disability, rated as noncompensable; and right hip disability, rated as noncompensable.  In addition, pursuant to the Board's decision herein, the Veteran was also service-connected for radiculopathy of the left lower extremity, rated as 20 percent disabling, at that time.  In her June 2016 correspondence, the Veteran's attorney conceded that the Veteran did not meet the schedular requirements for TDIU benefits pursuant to 38 C.F.R. § 4.16(a) prior to August 15, 2005; however, she argued that the Veteran was still entitled to TDIU benefits pursuant to 38 C.F.R. § 4.16(b).

The Veteran's VA Form 21-8940 indicated that he last worked in 1981 as a policeman, and that he only completed 2 years of college.  

Review of the Veteran's Social Security Administration (SSA) records reveals a October 1981 assessment from a disability examiner which stated:

Records in file indicate that the claimant fractured his lower right tibia and fibula in 1973.  Records indicate that the claimant has undergone multiple operations on his toes for deformities and has maintained a neurological deficit of his lower right leg.  However, these records indicate that the claimant has been capable of performing at least sedentary work until 5-81.  At that time the claimant was hospitalized and underwent a Symes amputation of the right foot on 6-1-81.  It is indicated that the claimant was later rehospitalized and underwent a second stage Symes procedure on the right lower leg on 7-24-81.  Records in file indicate that the claimant is making a good recovery from his surgery and that he was fitted for a prosthesis on 8-13-81.  It is anticipated that the claimant will have continued healing to the surgical site and that he will have no trouble using his prosthesis.  At that time the claimant will not have an impairment that meets or equals the severity of the listings.  A projected assessment of residual functional capacity indicates that at that time the claimant will be able to stand and walk between 4 and 6 hours and to sit 8 hours per day.  He will be capable of lifting 10 pounds.  He will have no restriction to the use of his upper extremities and will be able to use his left leg for repetitive movements as in operating foot controls.  The claimant should be able to occasionally bend, kneel, crouch, and crawl.  He will not be able to climb and balance.

The October1981 disability examiner concluded that the Veteran's projected assessment of residual functional capacity would preclude him returning to any of past, relevant work.  As such, in a January 1982 decision, the SSA determined that the Veteran was disabled for SSA disability benefit purposes due to "right foot amputation with complications" as of March 6, 1981.  

In a February 2003 VA examination report, the Veteran indicated that he last worked in 1981when he had problems with his legs giving way.  The examiner indicated that, "The veteran says that he has fallen a great deal and I don't doubt it."  

An August 2005 VA examination report diagnosed the Veteran as having, "Acute and subacute low back strain, high grade of severity, high grade of disability, associated with major limitations in ranges of motion in the lumbar spine as noted in the narrative, but according to the records at least of short duration and a problem in calendar year 2005 that really did not appear in its present form at any time prior to this."

A May 2006 VA examination report indicated that, "This patient would not be rendered unemployable because of his hips or his left knee, or his left ankle.  He would be unemployable from the standpoint of the degenerative disc disease of his lumbar spine and he would not be unemployable because of his obesity or headaches, or his eczematous dermatitis.  The below knee amputation on the right would render him unemployable."

A November 2009 VA examination report indicated that the Veteran had not worked since 1989.  It further indicated that the Veteran worked as a truck driver but could no longer do it because getting in and out of the truck, lifting, standing, and sitting long periods of time aggravated his back and his left ankle, bilateral hips, and left knee.

A January 2013 VA examiner indicated that the Veteran's chronic lower back condition impacted his ability to work in it would limit his ability to perform
heavy lifting, pushing, or pulling.  

In December 2015, VA examinations were obtained to specifically determine the Veteran's employability prior to August 2005.  In the report of the December 2015 Back (Thoracolumbar Spine) Conditions examination, the examiner remarked that:

The veteran reports worsening pain and radicular symptoms related to the low back condition.  On questioning he relates that he has noted an increased tendency to fall since 2005, and in general notes worsening weakness and numbness in the lower extremities since approximately that time.  Review of medical treatment records in CPRS reveals a diagnosis of chronic DJD of the lumbar spine in 2004 with acute lumbar strain on 02/04/2004, suggesting a worsening of the lumbar spine condition beginning at that time and progressing since.

In the report of the December 2015 Hip and Thigh Conditions examination, the examiner remarked that the Veteran reported having had an increased tendency to fall since approximately 2005, and in general noted worsening pain and limited motion of the bilateral hips in the years since.

In the report of the December 2015 Ankle Conditions examination, the examiner remarked that the Veteran reported worsening pain and limitation of range of motion in the left ankle dating back many years which contributed to his tendency to fall, although he was unable to identify at what point in time the ankle condition progressed to the point that it limited walking.

In the report of the December 2015 Hypertension examination, the examiner remarked that the Veteran did not have limitation of functioning as a result of blood pressure elevation at any time since the diagnosis of his hypertension.  

In the report of the December 2015 Knee and Lower Leg Conditions examination, the Veteran indicated that his left knee condition had progressed over many years and has limited his ability to walk since before 2005, although he was unable to provide a firm date of onset of the gait difficulty secondary to the knee condition.

Based on these examination reports, in a December 2015 memorandum, the RO recommended that entitlement for unemployability on an extraschedular basis be granted prior to August 5, 2005, although it did not recommend a specific effective date for the grant of an extraschedular TDIU.  The RO then submitted the case to the Director, Compensation and Pension Services, for extraschedular consideration for a TDIU.  

In February 2016, following an administrative review of the case, the Director, Compensation and Pension Services, concluded that entitlement to a TDIU on an extraschedular basis for the period prior to August 15, 2005, was not established.  In support of this conclusion, the Director explained that:

Prior to August 15, 2005, service connection had been established for seven conditions.  DJD of the lower back was evaluated at 10 percent disabling; left hip disability was evaluated at zero percent disabling; left ankle DJD was evaluated at 10 percent disabling; left knee instability was evaluated at zero percent disabling; hypertension was evaluated at 10 percent disabling; arthritis of the left knee was evaluated at 10 percent disabling; and right hip disability was evaluated at zero percent disabling.  The combined evaluation for compensation was 30 percent effective October 30, 1997.

VA examinations were performed In December of 2015 to address the issue of whether the Veteran was unable to work prior to August 15, 2005, due solely to service connected conditions.  The examiner stated that the hypertension did not cause any functional deficits at any time.  The examiner stated that the hip and thigh started causing functional problems in 2005.  Based on the reports of the Veteran, the examiner stated that the back started causing problems in February of 2004, and the knee problems began before 2005.  The examiner was unable to pinpoint the time frame that the ankle problems became severe.  None of the examiners stated that the Veteran's service connected conditions prevented all employment prior to August 15, 2005.

It is the established policy of the Department of Veterans Affairs that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  None of the available evidence supports the Veteran's contention that any of his service connected disabilities or a combination of the effects of the disabilities prevented all types of gainful activity prior to August 15, 2005.

The Board must now determine whether the Veteran was unemployable prior to August 15, 2005, by reason of his service-connected disabilities alone, considered in combination, taking into consideration his educational and occupational background.  The Veteran has completed two years of college and has worked as a police officer and truck driver.  

Even though the Veteran's combined rating did not meet the schedular criteria prior to August 15, 2005, the evidence as a whole shows that it is reasonable to conclude that the Veteran's service-connected lower back disability was severe enough to prevent substantially gainful employment since February 4, 2004.  This is the precise date that, based on a review of the medical treatment records, the December 2015 VA spine examiner determined that there was a worsening of the lumbar spine condition which has progressed since.  Although the Veteran was unemployed prior to that time, the bulk of the evidence (to include SSA records) shows that his inability to work prior to February 4, 2004, was due to his below the right knee amputation, which was not subject to service connection until February 26, 2007.  The Board reiterates that consideration may not be given to the impairment caused by nonservice-connected disabilities.

Although the VA Director of Compensation and Pension concluded that the Veteran's service-connected disabilities would not preclude substantially gainful employment prior to August 15, 2005, the December 2015 VA spine examiner suggested that the Veteran's service-connected lower back disability was severe enough by February 4, 2004, to preclude substantially gainful employment.  The Board notes that the Director's opinion is not considered medical evidence.  See Wages v. McDonald, 27 Vet. App. 233, 236 (2015).  Consequently, entitlement to a TDIU effective February 4, 2004, is warranted.

In this decision, the Board finds that an effective date for the award of entitlement to a TDIU is warranted effective February 4, 2004.  Entitlement to DEA benefits is, therefore, also awarded as of that date.  Since eligibility for DEA benefits is predicated on a finding of permanent and total disability in this case, the effective date of such eligibility cannot precede the date permanent and total disability was awarded.  Accordingly, an effective date of February 4, 2004, and no earlier, is granted for the establishment of DEA benefits. 


ORDER

Entitlement to an initial disability rating for degenerative joint disease of the lower back greater than 10 percent prior to August 23, 2005, is denied.  

Entitlement to an initial disability rating for degenerative joint disease of the lower back of 40 percent, but no greater, since August 23, 2005, is granted.  

Entitlement to an initial disability for radiculopathy of the right lower extremity of 20 percent, but no greater, throughout the rating period is granted.

Entitlement to an initial disability for radiculopathy of the left lower extremity of 20 percent, but no greater, throughout the rating period is granted.

Entitlement to an effective date of November 16, 2009, for the award of service connection for right lower extremity radiculopathy is granted.

Entitlement to an effective date of January 31, 2002, for the award of service connection for left lower extremity radiculopathy is granted.

Entitlement to an effective date of February 4, 2004, but no earlier, for the award of a TDIU is granted.



Entitlement to an effective date of February 4, 2004, but no earlier, for the grant of basic eligibility for DEA benefits is granted.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


